Citation Nr: 1616515	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-17 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for cervical spondylosis, to include whether a separate evaluation is warranted for arthritis of the neck.  

2.  Entitlement to an evaluation in excess of 10 percent for service connected degenerative disc disease of the lumbar spine.  

3.  Entitlement to an evaluation in excess of 20 percent for radiculopathy of the right lower extremity associated with the service-connected degenerative disc disease of the lumbar spine.  

4.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal form a January 2010 rating decision by the Buffalo, New York, regional office (RO) of the Department of Veterans Affairs (VA).  

This matter was previously before the Board in June 2014 when it was remanded for additional development.  It has now been returned for further appellate consideration.  

After the June 2014 remand, entitlement to a separate rating for radiculopathy of the right lower extremity was granted as related to the degenerative disc disease of the lumbar spine in an October 2014 rating decision.  A 20 percent rating was assigned for this disability.  The Board observes that this evaluation was assigned because the rating criteria for the Veteran's lumbar spine disability provide for separate ratings for any associated objective neurologic abnormalities.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, Note (1).  

A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran has not expressed satisfaction with the 20 percent rating assigned for the radiculopathy of the right lower extremity.  As this evaluation was assigned in conjunction with the claim on appeal for an increased evaluation of the lumbar spine disability, the Board finds that the evaluation of this radiculopathy remains on appeal, and the Board will review whether or not the 20 percent rating for this disability is proper.  

The Board notes that a claim for an increased rating can encompass a claim for TDIU if raised by the Veteran or the evidence.  The Board has assumed jurisdiction of a the matter of TDIU because such claim has been raised by the record and by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  The Veteran's cervical spine has not been limited to 15 degrees or less of forward flexion at any time during the appeal period even after consideration of the effects of repetitive use and flare-ups; he does not have cervical ankylosis; there are no objective neurologic abnormalities due to the cervical spine disability; and the service connected diagnosis of spondylosis encompasses arthritis.  

2.  There is objective evidence of scoliosis and the loss of lordosis of the lumbar spine; however, the lumbar spine has not been limited to 30 degrees or less of forward flexion at any time during the appeal period even after consideration of the effects of repetitive use and flare-ups; he does not have lumbar ankylosis; there are no objective neurologic abnormalities other than radiculopathy to the right lower extremity due to the lumbar spine disability. 

3.  The Veteran's radiculopathy of the right lower extremity is productive of moderate incomplete paralysis of the sciatic nerve.  

4.  The Veteran is service connected for cervical spondylosis, evaluated as 
20 percent disabling; radiculopathy of the right lower extremity, evaluated as 
20 percent disabling; and lumbar spine degenerative disc disease, evaluated as 
10 percent disabling; and.  He has a combined rating of 40 percent.  

5.  The evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 20 percent for service-connected cervical spondylosis have not been met, and a separate rating for arthritis is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5239 (2015).  

2.  The criteria for entitlement to a 20 percent evaluation for service-connected degenerative disc disease of the lumbar spine have been met; the criteria for an evaluation in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2015).  

3.  The criteria for entitlement to an evaluation in excess of 20 percent for radiculopathy of the right lower extremity associated with the service-connected degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.124a, DC 8520 (2015). 

4.  The scheduler criteria for a total rating based on individual unemployability due to service-connected disabilities have not been met, and referral for extraschedular consideration is not warranted.  38 C.F.R. §§ 3.340, 3.31, 4.7., 4.10, 4.16, 4.25 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In this case, the Veteran was provided with complete VCAA notification in a June 2009 letter that contained all the information required by Pelegrini v. Principi, 

18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has also been met.  The Veteran has been afforded three VA examinations of his spine.  These examinations address all rating criteria.  The most recent examination was ordered by the Board's June 2014 remand.  This remand requested an opinion regarding the relationship between the Veteran's service-connected cervical spondylosis and the current diagnosis of arthritis.  This was provided in the August 2014 VA examination.  Among other things, the examiner was to note any additional limitation of motion due to repetitive use or on flare-ups.  The Veteran was tested following repetitive use, and the results were recorded.  However, the examiner found that while the Veteran would have additional range of motion limitations on flare-ups, she could not quantify the extent of the additional range of motion limitation without resort to speculation.  The Board notes that over four years of additional VA treatment records were also obtained, none of which show that the Veteran was experiencing a flare-up of either his cervical or lumbar spine disabilities.  Given the apparent infrequency of these flare-ups, it is unlikely that an additional examination would produce any further information.  Therefore, the Board finds that the repetitive motion testing that was conducted constitutes substantial compliance with the remand request.  The Board's also acknowledges the Veteran's representative's contention in an April 2016 brief that the August 2014 VA examination report was not adequate.  The Board finds that while strict compliance with its prior remand was not accomplished it is only substantial compliance.  For the reason stated in this paragraph, the Board finds substantial compliance with its June 2014 remand.  This includes that the August 2014 examination was performed by a competent physician examiner (the "ccIII" only noted that a copy of the examination report was provided).  The Board also finds this report, when viewed in total, is adequate.  

The Veteran has not identified any pertinent private medical records, and he has declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for cervical spondylosis and degenerative disc disease of the lumbar spine was established in a September 2002 rating decision.  A 20 percent rating was assigned for the cervical spine disability and a 10 percent rating was assigned for the lumbar spine disability.  The Veteran's claim for an increased rating was received in June 2009.  

The Veteran's cervical spondylosis is evaluated under the rating code for spondylolisthesis or segmental instability.  His lumbar degenerative disc disease is evaluated under the rating code for degenerative arthritis of the spine.  Both of these disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DCs 5239, 5242.  

The General Rating Formula for Diseases and Injuries of the Spine provides for a 10 percent rating of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine is evaluated as 30 percent disabling. 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the general formula for diseases and injuries of the spine. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are to 
80 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees, and the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).

The Veteran was afforded a VA examination of the spine in December 2009.  He complained of worsening low back and neck symptoms ever since his initial injury in service with periodic exacerbations of neck spasms.  The neck pain stayed predominately in the back of the neck and side, and the low back pain stayed in the back and into the buttocks.  There had been no doctor ordered bedrest in the previous year.  The Veteran experienced significant flares of neck pain 5 or 6 times a year lasting two weeks on average during which he had severe neck pain and spasms with limitation of function.  He also had approximately 10 episodes a year of low back flare-ups lasting three to four days on average during which he had more pain and limitation.  He denied bowel and bladder incontinence.  The Veteran did not use a brace but did use a cane periodically.  The Veteran could stand or walk for 30 minutes on average.  He had last worked in 2003 as a cook.  He was not presently working because he left the area where he was working and had not found a new position.  The Veteran had not sought any medical care for his neck or back during the last six months.  

On examination, the Veteran walked with a slight limp.  He was somewhat hunched forward but there was no gross abnormality of color, deformity, swelling, or atrophy of the cervical or lumbar spine.  Palpation of the cervical spine and lumbar spine both elicited tenderness.  The cervical spine had forward flexion to 30 degrees, extension to 30 degrees, right rotation to 20 degrees, left rotation to 40 degrees, and left and right side bend to 10 degrees.  There was pain on movement.  The lumbar spine had forward flexion to 80 degrees, extension to 15 degrees, left and right side bend to 15 degrees, and left and right rotation to 40 degrees with pain.  The neurological examination for the cervical spine and lumbar spine both showed normal sensation and strength.  The Veteran's cervical and lumbosacral spines were tested for pain, weakness, fatigability, and incoordination.  It was noted that range of motion remained the same with the presence of pain in both areas of the spine.  April 2009 X-ray studies were reviewed and showed lumbar scoliosis and spondylosis, and cervical disc space narrowing and osteoarthritis.  The assessment was cervical spondylosis with degenerative disc disease and lumbar spine degenerative disc disease and spondylosis.  The Veteran performed repetitive motion testing, and the range of motion remained the same in both the cervical and lumbar spine with the presence of pain.  

VA treatment records dating from March 2009 to May 2010 show that the Veteran was provided treatment for his neck and back pain.  The range of motion of the cervical spine was noted to be reduced on every occasion.  Straight leg raising was positive bilaterally in January 2010 but negative on all other occasions including the final visit in May 2010.  

A report of a March 2010 VA rehab consult states that the Veteran has chronic low back pain and cervical pain.  There was no radiation or paresthesia associated, and no bowel or bladder change.  On examination, the Veteran had a forward head posture with decreased cervical lordosis, and reduced lumbar lordosis.  Range of motion of the cervical and lumbar spine was within normal limits but there was pain with extension and lateral bending of the lumbosacral spine.  Sensation was intact and straight leg raising was negative.  The right leg was a half inch shorter than the left leg but the gait was normal.  The assessments included cervical spondylosis; lumbar spondyloarthritis; no clinic sign of cervical/lumbar myelopathy or radiculopathy; poor posture; and leg length discrepancy.  

A follow-up March 2010 physical medicine consult shows that the Veteran's primary concern was neck and upper back pain, which he claimed was constant.  He rated it as a 5 on a scale to 10, and it was not severe enough to disrupt his sleep.  X-ray studies showed only minimal degenerative changes in the cervical spine.  On examination, the Veteran sat with a noticeable slouched kyphotic forward head sitting position.  Sitting in an upright position did not result in a significant change in symptoms.  Cervical protrusion and flexion were full, and retraction was approximately 50 percent limited.  Bilateral rotation was to 60 degrees.  Range of motion of the trunk was full in forward flexion and only minimally limited in extension.  The hip demonstrated an approximately half inch shorter right iliac crest as compared to the left.  

The Veteran underwent another VA examination of the spine in July 2010.  He described his pain as 5 on a scale to 10 although it would flare to a 10 at least once a day by walking or increased activity.  He denied any shooting pain into the legs or arms, arm weakness, and bladder or bowel problems.  There had been no incapacitating episodes due to either the lumbar or cervical spine.  The Veteran said that he had been out of work for the last six years.  Previously, he had been a factory worker and also a cab driver for 12 years.  He said the last time he had been laid off he did not get another job because of his neck and back problem.  He did not think he was ready to work.  When he was not having a flare-up he could walk a quarter of a mile, stand for 30 minutes or sit for an hour.  During a flare-up he could walk only 100 feet, stand for 15 minutes and sit for 30 minutes.  He used a cane to walk. 

On objective examination, lumbar lordosis was lost but there was no obvious deformity.  Cervical lordosis was preserved.  There was tenderness of both the cervical and lumbar spine.  The lumbar spine had forward flexion to 80 degrees before pain; extension to 20 degrees before pain; right and left lateral flexion to 20 degrees before pain; and right and left rotation to 20 degrees before pain.  Repetitive motion was successfully completed with no worsening in the range of motion, pain, fatigue or lack of endurance.  Straight leg raising was positive at 60 degrees bilaterally.  The cervical spine had forward flexion to 40 degrees before pain; extension to 30 degrees before pain; right and left lateral flexion to 45 degrees without pain; and right and left rotation to 60 degrees before pain.  Repetitive motion was successfully completed with no worsening, and there was no increased fatigue or lack of endurance.  An examination of the upper extremities was normal.  The diagnoses were degenerative disc disease of the lumbar spine and arthritis of the cervical spine.  

The most recent VA examination of the spine was conducted on August 5, 2014.  The claims file was reviewed by the examiner.  For the lumbar spine, the Veteran reported flare-ups with prolonged walking, standing, or sitting.  Forward flexion was to 65 degrees before there was objective evidence of painful motion; extension was to 15 degrees before pain; right and left lateral flexion was both to 15 degrees before pain; and right and left rotation were both to 20 degrees before pain.  The Veteran was able to perform repetitive motion testing without additional limitation in the range of motion.  He did experience weakness, excess fatigability, incoordination, and pain on movement.  There were muscle spasms that did not result in abnormal gait or spinal contour, but there was no guarding.  Straight leg raising was positive on the right, and the Veteran was noted to have moderate intermittent radicular pain to the right lower extremity with mild paresthesias and numbness.  The affected nerve was the sciatic, which was of moderate severity.  There was no radiculopathy to the left lower extremity, and no other neurologic abnormalities.  The Veteran did not have intervertebral disc syndrome.  Arthritis was not documented on X-ray study, and there was no thoracic vertebral fracture.  The examiner opined that the Veteran's lower back pain would significantly limit functional ability during flare-ups or when the joint is repeatedly used over a period of time.  However, the examiner was unable to express the degree of additional motion loss due to pain on use or during flare-ups and said to do so would be merely speculation.   

The Veteran's cervical spine disability was also examined on August 5, 2014.  He reported a worsening in symptoms since the last VA examination and said he woke up with a pain that was 10 out of 10 in intensity.  The Veteran reported flare-ups due to sleeping, turning his head, or weather changes.  Forward flexion was to 40 degrees before there was objective evidence of pain.  Extension was to 30 degrees before pain; right and left lateral flexion was to 25 degrees before pain; right lateral rotation was to 60 degrees before pain; and left lateral rotation was to 40 degrees before pain.  The Veteran was able to perform repetitive motion testing without additional limitation in the range of motion of the cervical spine.  He did experience weakness, excess fatigability, incoordination, and pain on movement.  He did not have muscle spasm resulting in abnormal spine contour or guarding.  Muscle strength testing was 5/5 in both arms, and reflexes were normal.  There was no radicular pain or any other signs or symptoms due to radiculopathy, and no other neurologic abnormalities related to the cervical spine.  The cervical spine did not have ankylosis or intervertebral disc syndrome.  An X-ray study showed multilevel degenerative changes without significant change from the last examination.  The examiner opined that the Veteran's neck joint pain would significantly limit functional ability during flare-ups or when the joint is repeatedly used over a period of time.  However, the examiner was unable to express the degree of additional motion loss due to pain on use or during flare-ups and said to do so would be mere speculation.  

The examiner further noted that cervical spondylosis is a general term for age related wear and tear affecting the spinal discs of the neck.  As the discs dehydrate and shrink, bone spurs and other signs of osteoarthritis develop.  Therefore, the examiner stated that arthritis represents a worsening of the Veteran's service connected spondylosis condition.  If the Veteran was service connected for spondylosis, he should also be service connected for osteoarthritis of the neck as the two are related and represent a continuum of the same condition.  

Cervical Spine

The Board finds that entitlement to a rating higher than the current 20 percent for the Veteran's cervical spine disability is not more nearly approximated by the evidence.  

In order to receive a rating of 30 percent of more for the cervical spine, forward flexion must be limited to 15 degrees or less, or there must be either favorable or unfavorable ankylosis.  This has not been demonstrated at any point during the period on appeal.  In fact, forward flexion of the cervical spine has not been limited to less than 30 degrees even after considering the effects of pain, weakness, incoordination or fatigability after repetitive testing.  

The Veteran reported flare-ups on every examination due to factors that included movement of the neck.  The Board observes that repetitive motion testing did not elicit such a flare-up on any of the examinations.  Furthermore, the Veteran was required to perform exercises for the cervical spine during his physical therapy treatments from 2009 to 2010 but a flare-up did not result on any of these visits.  VA treatment records dating from 2010 to April 2014 show that the Veteran was seen on a frequent basis for a variety of other complaints but flare-ups were never reported or noted.  The August 2014 examiner believed that flare-ups would result in additional limitations but declined to estimate the additional limitation for the reason that it would be speculative.  As there is no objective evidence that the Veteran's forward flexion of the cervical spine would be limited to 15 degrees or less even after repetitive motion or on flare-up, entitlement to an increased rating is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5239.  

In reaching this decision, the Board has considered entitlement to separate evaluations based on neurologic abnormalities due to the cervical spine disability.  The evidence is entirely negative for such an abnormality.  The Veteran has denied radiation of pain into the upper extremities, and radiculopathy was not shown on any examination, including the recent August 2014 examination.  A separate rating for a neurologic abnormality is not warranted.  

Furthermore, a separate rating for arthritis of the cervical spine may not be assigned.  The August 2014 VA examiner explained that arthritis is a worsening of the spondylosis for which service connection has already been assigned.  She said that the arthritis represents "....a continuum of the same condition."  By regulation, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  The effects of the Veteran's arthritis have already been considered in the overall evaluation of his cervical spine disability.  

Lumbar Spine

The Board finds that entitlement to a 20 percent rating for the Veteran's lumbar spine disability is supported by the evidence.  

In order to receive a rating of 20 percent or higher, the forward flexion of the thoracolumbar spine must be greater than 30 degrees but not greater than 60 degrees, or the combined motion of the lumbar spine must not exceed 120 degrees, or there must be muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The most recent examination that was conducted in August 2014 notes muscle spasm of the lumbar spine but not of such severity that there was an abnormal gait or spinal contour.  However, the December 2009 VA examination reviewed April 2009 X-rays that showed lumbar scoliosis.  The March 2010 rehab consult notes that the Veteran has poor posture.  The July 2010 VA examination found that the lumbar lordosis was preserved.  Resolving all doubt in favor of the Veteran, the Board finds that a 20 percent rating is more nearly approximated.  38 C.F.R. §§  4.7; 4.71a, DC 5242.  

Entitlement to a rating in excess of 20 percent has been considered, but this is not supported by the evidence.  To receive a rating higher than 20 percent for the lumbar spine disability, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less, or there must be favorable ankylosis.  However, the Veteran does not have ankylosis, and forward flexion has not been less than 65 degrees for any portion of the period on appeal even after consideration of the effects of pain, weakness, incoordination or fatigability after repetitive motion testing.  As with the cervical spine, the August 2014 examiner believed that flare-ups would result in additional limitations but declined to estimate the additional limitation for the reason that it would be speculative.  Furthermore, although repetitive use was reportedly a factor in flare-ups, flare-ups were not induced on repetitive motion testing or in performing exercises during physical therapy, nor were they reported during the Veteran's frequent VA treatment visits through 2014.  As there is no objective evidence that the Veteran's forward flexion of the lumbar spine would be limited to 30 degrees or less even after repetitive motion or on flare-up, entitlement to a rating in excess of 20 percent is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5242.  

In reaching this decision, the Board has considered entitlement to separate evaluations based on neurologic abnormalities due to the lumbar spine disability.  
A separate rating has already been assigned for the radiculopathy of the right lower extremity, which will be addressed in the next section.  The Veteran has denied radiation of pain into the left lower extremity, and such radiculopathy was not shown at the August 2014 examination.  The Veteran has not experienced any bowel or bladder problems.  An additional rating for a neurologic abnormality is not warranted.  

Radiculopathy of the Right Lower Extremity

As noted, a separate rating for radiculopathy of the right lower extremity was granted in an October 2014 rating decision.  A 20 percent rating was assigned under DC 8520 for paralysis of the sciatic nerve.  

Complete paralysis of the sciatic nerve is demonstrated when the foot dangles and drops, when there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  This is evaluated as 
80 percent disabled.  Severe incomplete paralysis, with marked atrophy, is evaluated as 60 percent disabling.  Moderately severe paralysis is evaluated as 
40 percent disabling.  Moderate paralysis merits the current 20 percent evaluation.  38 C.F.R. § 4.124a, DC 8520.  

The initial evidence of radiculopathy of the right lower extremity is shown in the August 2014 VA examination.  The examiner stated that the Veteran had moderate pain in the right lower extremity, as well as mild paresthesia and/or dysesthesias, and mild numbness.  There were no other signs or symptoms of radiculopathy.  Muscle strength was full, and there was no atrophy.  The examiner opined that the severity of the radiculopathy was moderate.  

The Board finds that entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity is not supported.  There is no evidence of complete paralysis, and no evidence of severe incomplete paralysis such as muscle atrophy.  The examiner opined that the radiculopathy was moderate, and there is no competent opinion to the contrary.  After reviewing all of the relevant pertinent evidence, the Board finds that entitlement to a rating is excess of 20 percent has not been more nearly approximated.  38 C.F.R. § 4.124a, DC 8520.  


Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  
38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his spine disabilities and radiculopathy.  These symptoms include limitation of motion and pain, all of which are provided for in the rating criteria.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to these service connected disabilities.  He has not been hospitalized for his disabilities.  Additionally, the Board find finds that referral for extraschedular consideration on a collective basis is not warranted because it has not been argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

TDIU

As noted, the Board has assumed jurisdiction of a claim for TDIU because such claim has been raised by the record.  At the July 2010 VA examination, the Veteran said the last time he had been laid off he did not get another job due to his neck and back problem, and he did not think he was ready to work.  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Taking into consideration the 20 percent rating assigned by the Board for the lumbar spine disability, the Veteran is service connected for his cervical spondylosis, evaluated as 20 percent disabling; lumbar spine degenerative disc disease, evaluated as 20 percent disabling; and radiculopathy of the right lower extremity, evaluated as 20 percent disabling.  This combines to a rating of 50 percent.  38 C.F.R. § 4.25.  Thus, the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a) have not been met. 

However, TDIU may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  Such cases should be forwarded to the Director, Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363. Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363. 

In this case, the evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and referral of this matter for extraschedular consideration is not required.  

At the December 2009 VA examination, the Veteran stated that he had last worked in 2003 as a cook.  He said he was not presently working because he left the area where he was working and had not found a new position.  He did not state that he had lost his job due to his service connected disabilities.  This contradicts his statement to the July 2010 examiner that he believed his disabilities contributed to the loss of his job.  The June 2014 remand requested that the VA examiner comment on the impact the Veteran's disabilities had on the Veteran's employability.  In response, the August 2014 VA examiner noted the Veteran's claim that he could not do any type of job that required physical labor, prolonged sitting/standing, or walking due to his back problem.  The Veteran also believes that his neck problem prevented him for performing jobs that required being on his feet too long, turning his head, or looking down.  While the examiner noted that the Veteran's service-connected disabilities would have an impact on the Veteran's ability to work, the examiner did not conclude that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  There is no medical opinion that makes such a finding, and with consideration of the Veteran's earliest statements regarding the reasons for his unemployment the Board is unable to draw this conclusion.  There is a difference between functional impact and not being able to secure and follow a substantially gainful occupation.  Therefore, there is no basis for referral of this matter to the Director, Compensation Service for extraschedular consideration as the evidence does not indicate that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).


ORDER

Entitlement to an evaluation in excess of 20 percent for cervical spondylosis and a separate evaluation for cervical arthritis is denied.  

Entitlement to a 20 percent evaluation for service connected degenerative disc disease of the lumbar spine is granted. 

Entitlement to an evaluation in excess of 20 percent for radiculopathy of the right lower extremity associated with the service connected degenerative disc disease of the lumbar spine is denied. 

Entitlement to a total rating based on individual unemployability due to service connected disabilities is denied.




____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


